Citation Nr: 1028136	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-23 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Whether the reduction of the Veteran's nonservice-connected 
disability pension benefits, effective November 1, 2006, based on 
change in marital status and countable annual income, was proper.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970 
and from March 1971 to June 1975.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 administrative decision of the 
Milwaukee VA Pension Center at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  Ultimate 
jurisdiction of the claim was transferred to the RO in Nashville, 
Tennessee, which is closer to the Veteran's current domicile.   

In written correspondence received in March 2008, the 
Veteran raised the issue of entitlement to waiver of 
recovery or an overpayment of nonservice-connected 
disability pension benefits in the calculated amount of 
$8,785.  This issue has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

In a December 2008 statement, the Veteran requested a personal 
hearing at the RO.  However, he subsequently failed to appear to 
that hearing in May 2009.  He did not explain his absence.  In a 
latter August 2009 statement, the Veteran requested a Board 
videoconference hearing.  However, he cancelled that request the 
day his hearing was scheduled in March 2010.  Therefore, both 
hearing requests are considered withdrawn.  See 38 C.F.R. § 
20.704(e) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the present case, the RO granted nonservice-connected pension 
benefits to the Veteran in a December 1986 rating decision, 
retroactively effective back to August 1, 1986.  Subsequently, in 
December 1987, February 1989, January 1992, November 1992, 
November 1993, January 1994, and on several other occasions, the 
Veteran was sent VA letters updating his pension status.  In 
several instances, he was also provided with a Disability Pension 
Award Attachment (VA Form 21-8768).  This document as well as the 
above pension notice letters notified the Veteran that continued 
entitlement to pension benefits was dependent on his accurate 
reporting of changes in family income such as additional SSA 
benefits, changes in marital status, and changes in dependency 
status.  This document also warned that failure to notify the VA 
of these changes immediately will result in an overpayment 
subject to recovery by VA.  

For many years, the Veteran reported no annual income.  As such, 
he received full pension benefits.  Then, on October 9, 2006, the 
Veteran remarried.  He advised the VA of this remarriage shortly 
thereafter in a January 2007 Declaration of Status of Dependents 
(VA Form 21-686(c)).  But in a February 2008 proposal letter, VA 
advised the Veteran that it was proposing to withhold pension 
benefits retroactively effective to November 1, 2006, due to the 
Veteran's failure to report SSA income from his spouse beginning 
on November 1, 2006.  The period of the overpayment of pension 
benefits ran from November 1, 2006 to February 1, 2008.  A Report 
of Contact dated in February 2008 also documented that the VA 
discussed the overpayment and intention to recoup the overpayment 
with the Veteran and his spouse.  Also, in a February 2008 Debt 
Management Center (DMC) letter to the Veteran, he was notified of 
the amount of the overpayment ($8,785.00).  However, a copy of 
the DMC letter is not present in the claims folder.  

In a July 2009 representative statement, the representative 
clarified that the Veteran notified the VA in March 2007, 
although a review of the claims folder reveals that he actually 
first notified VA of his remarriage in an earlier January 2007 
Declaration of Status of Dependents (VA Form 21-686(c)).  In any 
event, the Veteran does not believe it is his fault VA failed to 
act from October 2006 to February 2008.  In essence, the Veteran 
is asserting that the reduction of his pension benefits that 
created an overpayment was the result of sole administrative 
error by VA and is therefore invalid.  

Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, misunderstanding 
of controlling regulations or instructions, or misapplication of 
law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  
Sole administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous award.  
Further, neither the appellant's actions nor his or her failure 
to act must have contributed to payment pursuant to the erroneous 
award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.500(b)(2) (2008); Jordan v. Brown, 10 Vet. App. 171 
(1997) (sole administrative error is not present if the payee 
knew, or should have known, that the payments were erroneous).  
Thus, a finding of sole administrative error requires not only 
error on the part of VA, but that the beneficiary is unaware that 
the payments are erroneous.

In this regard, before addressing the merits of the claim, the 
Board finds that additional development of the evidence is 
required.

First, the June 2008 Statement of the Case (SOC) indicates that a 
February 11, 2008 DMC letter was sent to the Veteran, in which he 
was notified of the amount of the indebtedness ($8,785.00).  
However, a copy of the DMC letter is not actually present in the 
claims folder.  On remand, the RO must obtain a copy of the DMC 
letter notifying the Veteran of the amount of the indebtedness 
incurred and his right to dispute the validity or amount of the 
debt.  

Second, the RO should set forth in the record a written paid and 
due audit of the Veteran's pension benefits for the period of the 
indebtedness from November 1, 2006 to February 1, 2008.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain, and associate with 
the record the Veteran's copies of all 
available records related to the matter 
on appeal held by the VA Debt Management 
Center (DMC), to include a copy of the 
February 11, 2008 DMC letter to the 
Veteran notifying him of the amount of 
any indebtedness incurred ($8,785.00) 
and his right to challenge the amount 
and validity of the debt.  If the 
February 11, 2008 letter of notification 
of indebtedness is not found, a 
certification from the DMC indicating 
the date of the demand letter(s), which 
contained the Notice of Rights, and when 
and where it was sent and whether it was 
returned as undeliverable should be 
obtained.  The RO should document its 
efforts to obtain these records.

2.	The RO is requested to produce a written 
paid and due audit of the Veteran's 
pension account since November 1, 2006.  
This audit should reflect, on a month-
by-month basis, the amounts actually 
paid to the Veteran, as well as the 
amounts properly due.  In addition, the 
audit should include the amount of the 
overpayment, if any, that may have been 
repaid by way of garnishment of the 
Veteran's monthly SSA benefit check.  A 
copy of the written audit should be 
inserted into the claims file and 
another provided to the Veteran and his 
representative.  

3.	The RO should then adjudicate the issue 
of whether the reduction of the 
Veteran's nonservice-connected pension 
benefits, effective November 1, 2006 
that created an overpayment in the 
calculated amount of $8,785 is the 
result of sole administrative error by 
the VA.  If it is determined that any or 
all of the overpayment at issue was 
improperly created, award action should 
be taken to rectify the error.  In any 
case, the Veteran and his representative 
should be informed of the decision made 
and should be allowed the requisite 
period of time for a response.

4.	If the RO's determination remains 
unfavorable to the Veteran, the RO 
should then furnish the Veteran and his 
representative a separate Supplemental 
Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).\





